Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
PRELIMINARY AMENDMENT
1.	Claims 1-6, 9-27, 30 and 33 are pending as the applicant filed response on 05/13/2021.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	VELTZ (US 20170173262 A1) describes one or more sensors associated with one or more actuators. Various embodiments describe sensors and/or actuators, logic circuits, user interfaces, association schemes, communication schemes, security schemes, cryptographic schemes, medical management rules, social mechanisms, energy management schemes, time and/or space schemes, body analytes and/or biomarkers, blood glucose and/or interstitial glucose sensors, drug delivery devices, continuous glucose monitoring devices, as well as flash glucose monitoring devices. Methods, software and other hardware aspects are described. There is disclosed a medical system comprising one or more sensors associated with one or more actuators. The medical system can comprise one or more medical devices, for example connected medical devices. A medical device or the medical system can comprise sensors and/or actuators. In an embodiment, the medical system further comprises one or more logic circuits configured to control and/or to interact with one or more of said sensors and/or actuators. Logic circuits (i.e. hardware) embody (e.g. “realize” or “implement”) software. The relationship can be unidirectional (“control”, e.g. in one of the two directions) or can be bidirectional (“interaction”, e.g. with feedback-loop, with feedforward mechanisms, etc)

	Peters (US 10697755 B1) describes mirror system includes two or more rotating (or rotatable) mirrors on or attached to a system board. Each rotating mirror rotates (or is capable of rotation) about a corresponding axis of rotation. The system board itself (including the mirrors) rotates about an azimuth axis of rotation. The method includes precisely measuring, such as with a laser tracker, a normal of a first fiducial (or reference surface) of the mirror system. The first fiducial can be, for example, an alignment cube on the system board and having mirrored sides for performing precise angular measurements. The method further includes precisely measuring (such as with the laser tracker) vectors to a second fiducial (or reference point) of the mirror system at several angles of rotation about the azimuth axis of rotation of the mirror system. The second fiducial can be, for example, a retroreflector, such as a spherically mounted retroreflector (SMR), for measuring very precise distances with a laser tracker. The method further includes calculating, such as with a processing circuit like a microprocessor, the azimuth axis of rotation using the measured vectors. In one such embodiment, a least squares fit to the measured vectors is used to calculate the azimuth axis of rotation. The method also includes creating, such as with the processing circuit, a base coordinate system from the measured first fiducial normal and the calculated azimuth axis of rotation. In one such embodiment, the first fiducial normal is also normal to the azimuth axis of rotation. In some such embodiments of the calibration method, the two or more rotating mirrors include an elevation mirror and a cross-elevation mirror, each fixed to the system board. Each of these mirrors has a corresponding axis of rotation that is normal to the azimuth axis of rotation of the system board or mirror system. Together, the board, the two mirrors, and the corresponding three axes of rotation are sufficient to direct a laser beam off the elevation mirror in any direction with an accuracy of one arcsecond or smaller. To this end, for each of the rotating mirrors, the method further includes precisely measuring, such as with the laser tracker, normals of the rotating mirror at multiple angles of rotation. From this, the method further includes calculating, with the processing circuit, an axis of rotation of the rotating mirror using the measured normals. In some embodiments, a least squares fit to the measured normals is used to calculate this axis of rotation. The method also includes creating, with the processing circuit, a rotating mirror coordinate system from the measured normals and a reference line not parallel to the measured normals, such as the calculated axis of rotation of the rotating mirror. In some such embodiments, the method further includes calculating, with the processing circuit, a translation and rotation matrix from this rotating mirror coordinate system to the base coordinate system. In one such embodiment, the method includes placing, with the processing circuit, the calculated axis of rotation into the base coordinate system using the calculated translation and rotation matrix. The method further includes repeating these operations for the other rotating mirror to complete the calibration. By placing all three axes of rotation into a common coordinate system, a laser beam is capable of being directed in any direction (by using the board, the mirrors, and the axes of rotation) to an accuracy of one arcsecond or smaller. Numerous variations and embodiments will be appreciated in light of this disclosure.

	Sallee (US 6302355 B1) describes a three-dimensional image information to a vehicle guidance system. In one version of the invention, a laser beam illuminates the target. Optical fibers on the vehicle collect optical signals reflected from the target. These reflected optical signals are connected to electrical signals and transmitted to an on-board vehicle guidance and flight control system that directs the vehicle to its target. In one embodiment, the vehicle includes high power laser transmitter coupled with a fiber optic laser receiver incorporating collection optics. These structures may be packaged in any convenient way as a matter of design choice. For example, if the vehicle is a self-guided missile, then the laser transmitter and fiber optics laser receiver may be packaged in a compatible nose cone. A laser beam is projected from the missile and scanned across the target area in a pre-determined pattern. In particularly advantageous embodiment, the pattern is a spiral scan around the center of the target area, although any pattern could be used as a matter of design choice. Laser light is reflected from the target back to the missile where it is received and analyzed by the misses guidance system. The guidance system includes a staring array of apertures for receiving laser tank circuit by an elevation optical fiber. The length of the start optical fibers is the same for all apertures in the staring array. The length of the azimuth optical fibers is related to the azimuth angle of the received laser radiation from their respective apertures. Similarly, the length of the elevation optical fibers is related to the elevation angle of the received laser radiation from the respective apertures. The outputs from the tank circuits are then passed to intermediate frequency amplifiers and phase comparators. Signals from the phase comparators are then sent to a processor on the missile which uses these signals to develop a three-dimensional image of the target area. The guidance systems also includes a non-linear crystal frequency convertor. When the laser beam is projected towards the target, it is first passed through the nonlinear crystal frequency convertor so that a single beam of two frequencies of light is projected. When the returning laser light is received by the missile, it is passed to two separate start tank circuits. The start tank circuits are provided with optical filters so that each start tank circuit is activated by a different frequency of incoming laser light. The outputs of the start tank circuits are used for two purposes in an advantageous embodiment of the invention. First, the outputs are summed together and used in conjunction with the azimuth and elevation tank circuits to allow the missile to construct a three-dimensional image of the target area. Second, the energy level of the outputs of the two start tank circuits is compared to determine a reflectivity ratio. The reflectivity ratio determined from the incoming light may be compared against known reflectivity ratios of objects likely to be found on a battlefield, such as various types of paint, shrubbery, grasses, rocks, asphalt, etc. The missile can use the information, not only to determine the shape and distance of the object, but also to determine what the object is.

	Ohtomo (US 2002/0060788 A1) describes a position determining system (100) of reduced errors in measurements and determination of surfaces even if a rotary light source emitting laser beam rotates unevenly. The position determining system is comprised of a rotary light source rotating and emitting laser beams (b1, b2, b3), an encoder detecting a rotation position of the rotary light source, and a transfer means transmitting data detected by the encoder, and the system particularly comprises at least two rotary laser devices (151, 152) disposed separate from each other, a light sensor (154) having a light receiving unit that receives the laser beams emitted from the rotary laser devices, so that a position of the light sensor is determined depending upon the laser beams incident upon the light receiving unit and information transmitted by the transfer means. A position determining system comprised of a rotary light source rotating and emitting laser beams, an encoder detecting a rotation position of the rotary light source, and a transfer means transmitting data detected by the encoder, the system comprising at least two rotary laser devices disposed separate from each other, a light sensor having a light receiving unit that receives the laser beams emitted from the rotary laser devices, and an operational unit using output from the light receiving unit to arithmetically compute a position of the light sensor.

	Cain (US 4830489 A) describes a laser alignment system which provides not only elevation information at a work site, but also, position information. More particularly, the present invention includes a laser transmitter which is located at a reference position in the work site and which emits laser energy radially outward in a reference plane, and a receiver Which includes a sensor that determines the elevation of the laser reference plane and which includes a reflector that reflects laser energy back to the transmitter. The laser transmitter further includes a sensor for receiving the reflected laser energy and in response thereto producing receiver position information which is transmitted back to the receiver. The receiver thus obtains information which indicates its position in three dimensions. A general object of the invention is to provide three dimensional position information throughout a work site. The receiver may be moved throughout the work site anywhere within the range of the laser transmitter. The receiver senses the elevation of the laser reference plane directly and thus provides one axis of position information to an operator, or to an automatic control system. In addition, the receiver obtains information from the laser transmitter which indicates the receiver's position with respect of a reference point at the work site. These additional two dimensions of position information may also be displayed to an operator or applied as inputs to an automatic control system.
	Double Patenting 
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6, 9-27, 30 and 33 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-23 of a related application No. 15/627,340 now US Patent 10871373. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims in the current application are encompassed in the previous application. The latter pending application encompasses the same process as the pending application and is a slightly different version of the previous application because of an manipulation of words in the claims.



Claim 1 (17089574, current case)
Claim 1 (15/627,340 now US Patent 10871373)
1. (ORIGINAL) A sensor rod assembly, comprising:
a master stick; an extension stick, wherein the master stick and the at least one extension stick are couplable together via at least one of a physical coupling, an electrical coupling, or a communicative coupling; and
a controller, wherein the controller includes one or more processors, wherein the one or more processors are communicatively coupled to at least one set of detection circuitry and a user interface device, wherein the one or more processors are configured to execute a set of program instructions configured to cause the one or more processors to: 
receive one or more detection signals from at least one of the master stick or the extension stick; and determine an elevation of a laser light based on the received one or more detection signals.

 1. A sensor rod apparatus comprising: 
a sensor rod assembly including a plurality of sensor devices; detection circuitry coupled to the plurality of sensor devices, 
wherein the detection circuitry is configured to determine a position of an incident laser beam on the sensor rod assembly, wherein the detection circuitry is disposed on the sensor rod assembly, wherein the plurality of sensor devices comprises between 5 and 500 sensor devices per lineal foot; 
a user interface; and a controller including one or more processors, the one or more processors communicatively coupled to the detection circuitry and the user interface, the one or more processors configured to execute a set of program instructions configured to cause the one or more processors to: receive a benchmark elevation value input from the user interface; receive, from the detection circuitry, one or more detection signals generated by an incident laser beam when the sensor rod assembly is positioned at the benchmark elevation; receive a benchmark elevation calibration indication from the user interface; store a parameter indicative of at least one of a height or elevation of the incident laser beam measured during the benchmark elevation calibration; receive a target elevation value input from the user interface; calculate a target laser height based on the stored parameter indicative of at least one of the height or elevation of the laser beam during the benchmark elevation calibration and the inputted target elevation value; and display, on the user interface, one or more indicators for rod height adjustment of the sensor rod assembly to achieve the target elevation.


Claim 4 (17089574, current case)
Claim 1, 20 (15/627,340 now US Patent 10871373)
4. (ORIGINAL) A sensor rod assembly, comprising: a master stick, comprising:
at least one sensor board, wherein the at least one sensor board includes at least one set of a plurality of sensor devices; and
at least one set of detection circuitry, wherein the at least one set of detection circuitry is coupled to the at least one set of the plurality of sensor devices, wherein the at least one set of detection circuitry is configured to receive an output of a particular sensor device of the at least one set of the plurality of sensor devices, wherein the output is generated following the particular sensor device of the at least one set of the plurality of sensor devices detecting laser light: and a controller, wherein the controller includes one or more processors,
wherein the one or more processors are communicatively coupled to the at least one set of detection circuitry and a user interface device, wherein the one or more processors are configured to execute a set of program instructions configured to cause the one or more processors to:
receive one or more detection signals from the at least one set of detection circuitry, wherein the one or more detection signals are based on the output of the particular sensor device of the at least one set of the plurality of sensor devices; and
determine an elevation of a laser light based on the received one or more detection signals from the at least one set of detection circuitry.

 1. A sensor rod apparatus comprising: 
a sensor rod assembly including a plurality of sensor devices; detection circuitry coupled to the plurality of sensor devices, 
wherein the detection circuitry is configured to determine a position of an incident laser beam on the sensor rod assembly, wherein the detection circuitry is disposed on the sensor rod assembly, wherein the plurality of sensor devices comprises between 5 and 500 sensor devices per lineal foot; 
a user interface; and a controller including one or more processors, the one or more processors communicatively coupled to the detection circuitry and the user interface, the one or more processors configured to execute a set of program instructions configured to cause the one or more processors to: receive a benchmark elevation value input from the user interface; receive, from the detection circuitry, one or more detection signals generated by an incident laser beam when the sensor rod assembly is positioned at the benchmark elevation; receive a benchmark elevation calibration indication from the user interface; store a parameter indicative of at least one of a height or elevation of the incident laser beam measured during the benchmark elevation calibration; receive a target elevation value input from the user interface; calculate a target laser height based on the stored parameter indicative of at least one of the height or elevation of the laser beam during the benchmark elevation calibration and the inputted target elevation value; and display, on the user interface, one or more indicators for rod height adjustment of the sensor rod assembly to achieve the target elevation.


20. A sensor rod apparatus comprising: a sensor rod assembly including a plurality of sensor devices; detection circuitry coupled to the plurality of sensor devices, wherein the detection circuitry is configured to determine a position of an incident laser beam from a laser level on the sensor rod assembly, wherein the detection circuitry is disposed on the sensor rod assembly, wherein the plurality of sensor devices comprises between 5 and 500 sensor devices per lineal foot; a controller including one or more processors, the one or more processors communicatively coupled to the detection circuitry and one or more mobile devices, the one or more processors configured to execute a set of program instructions configured to cause the one or more processors to: receive a benchmark elevation value input from a user interface of the one or more mobile devices; receive, from the detection circuitry, one or more detection signals generated by the incident laser beam when the sensor rod assembly is positioned at the benchmark elevation; receive a benchmark elevation calibration indication from the user interface; store a parameter indicative of at least one of a height or elevation of the incident laser beam measured during the benchmark elevation calibration; receive a target elevation value input from the user interface; calculate a target laser height based on the stored parameter indicative of at least one of the height or elevation of the incident laser beam during the benchmark elevation calibration and the inputted target elevation value; and display, on the user interface, one or more indicators for rod height adjustment of the sensor rod assembly to achieve the target elevation.


Claim 33 (17089574, current case)
Claim 1, 20 (15/627,340 now US Patent 10871373)
33.  (ORIGINAL) A sensor rod assembly, comprising: a master stick, comprising: 
at least one sensor board, wherein the at least one sensor board includes at least one set of a plurality of sensor devices; 
and at least one set of detection circuitry, wherein the at least one set of detection circuitry is coupled to the at least one set of the plurality of sensor devices, wherein the at least one set of detection circuitry is configured to receive an output of a particular sensor device of the at least one set of the plurality of sensor devices, wherein the output is generated following the particular sensor device of the at least one set of the plurality of sensor devices detecting laser light: a user interface device; and a controller, wherein the controller includes one or more processors,
 wherein the one or more processors are communicatively coupled to the at least one set of detection circuitry and the user interface device, wherein the one or more processors are configured to execute a set of program instructions configured to cause the one or more processors to: receive a benchmark elevation value input from the user interface device; receive, from the at least one set of detection circuitry, one or more detection signals generated by an incident laser beam when the sensor rod assembly is positioned at the benchmark elevation; receive a benchmark elevation calibration indication from the user interface device; 
store a parameter indicative of the elevation of the laser beam measured during the benchmark elevation calibration; receive a target elevation value input from the user interface device; calculate a target laser height based on the stored parameter indicative of the elevation of the laser beam during the benchmark elevation calibration and the inputted target elevation value; and display, on the user interface device, one or more indicators for rod height adjustment of the sensor rod assembly to achieve the target elevation.
 1. A sensor rod apparatus comprising: 
a sensor rod assembly including a plurality of sensor devices; detection circuitry coupled to the plurality of sensor devices, 
wherein the detection circuitry is configured to determine a position of an incident laser beam on the sensor rod assembly, wherein the detection circuitry is disposed on the sensor rod assembly, wherein the plurality of sensor devices comprises between 5 and 500 sensor devices per lineal foot; 
a user interface; and a controller including one or more processors, the one or more processors communicatively coupled to the detection circuitry and the user interface, the one or more processors configured to execute a set of program instructions configured to cause the one or more processors to: receive a benchmark elevation value input from the user interface; receive, from the detection circuitry, one or more detection signals generated by an incident laser beam when the sensor rod assembly is positioned at the benchmark elevation; receive a benchmark elevation calibration indication from the user interface; store a parameter indicative of at least one of a height or elevation of the incident laser beam measured during the benchmark elevation calibration; receive a target elevation value input from the user interface; calculate a target laser height based on the stored parameter indicative of at least one of the height or elevation of the laser beam during the benchmark elevation calibration and the inputted target elevation value; and display, on the user interface, one or more indicators for rod height adjustment of the sensor rod assembly to achieve the target elevation.


20. A sensor rod apparatus comprising: a sensor rod assembly including a plurality of sensor devices; detection circuitry coupled to the plurality of sensor devices, wherein the detection circuitry is configured to determine a position of an incident laser beam from a laser level on the sensor rod assembly, wherein the detection circuitry is disposed on the sensor rod assembly, wherein the plurality of sensor devices comprises between 5 and 500 sensor devices per lineal foot; a controller including one or more processors, the one or more processors communicatively coupled to the detection circuitry and one or more mobile devices, the one or more processors configured to execute a set of program instructions configured to cause the one or more processors to: receive a benchmark elevation value input from a user interface of the one or more mobile devices; receive, from the detection circuitry, one or more detection signals generated by the incident laser beam when the sensor rod assembly is positioned at the benchmark elevation; receive a benchmark elevation calibration indication from the user interface; store a parameter indicative of at least one of a height or elevation of the incident laser beam measured during the benchmark elevation calibration; receive a target elevation value input from the user interface; calculate a target laser height based on the stored parameter indicative of at least one of the height or elevation of the incident laser beam during the benchmark elevation calibration and the inputted target elevation value; and display, on the user interface, one or more indicators for rod height adjustment of the sensor rod assembly to achieve the target elevation.


Examiner’s comment.
4.	Note: the current case have a restriction on 15/627,340 but the current claims does not belong to the restricted case. This case claim a CIP from 15/627,340.

Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
September 28, 2022